DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed on 11/03/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “width” and “exterior edge”, as claimed in claim 1 line 9, and the “encoder”, as claimed in claim 18, must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 13 and 39.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The disclosure is objected to because of the following informalities: 
Page 6 line 15 recites “is a is a perspective” should read --is a perspective--
Page 11 line 13 “43a,” should read --43a,b--
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "upper and lower control fingers" in lines 7 and 8.  It is unclear as to whether this claim limitation is claiming multiple upper and multiple lower control fingers or just one of each finger. For examination purposes this limitation has been interpreted as one upper and one lower finger based on the disclosure of the specification and drawings. 
Claims 1 recites the limitation “ an exterior edge” in line 9. It is unclear what edge this is referring to due to the lack of disclosure in the drawings as recited above in the drawing objections. For examination purposes an exterior edge of the curved portion has been interpreted to be the edge of the control finger that is opposite the elliptical cavity formed by the two control fingers.
Claims 1 and 3 recite the limitations of “a width” and “the widths” in lines 9 and 2 respectively. It is unclear what width of the curved portion is being referred to due to the lack of disclosure in the drawings as recited above in the drawing objections. For examination purpose a width of the curved portion has been interpreted to be as pointed out directly below in the diagrammed image of the disclosures Figure 1.

    PNG
    media_image1.png
    531
    690
    media_image1.png
    Greyscale

Illustrative diagram of Figure 1 of drawings received 11/03/2020 of present disclosure.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 10-11, 13-16, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morris et al. (U.S. Publication 2003/0229311).
Regarding claim 1, Morris discloses a syringe pump (Figure 1 element 30) configured to receive a syringe (32) having a plunger (44) movable within a lumen (formed by element 36) of an elongate tubular member (36), the pump (30) comprising: a housing (see illustrative diagram of Figure 1 below) having a recess (34) configured to receive (Paragraph [0028]) at least a portion (receives 36) of the syringe (32); a drive mechanism (Paragraph [0046] and element 65) for moving the plunger (44) within the lumen (formed by element 36), the drive mechanism comprising a motor (Paragraph [0046]) and a lead screw (Paragraph [0029] and Paragraph [0052]); and a grabber mechanism (54), wherein the grabber mechanism (54) comprises a control arm (see illustrative diagram of Figure 9 below), a back panel (70), upper (56; second end, illustrated in diagram of Figure 2 below, above 58) and lower (58) control fingers, and a gap (see illustrative diagram of Figure 2 below) formed between the back panel (70) and upper (56) and lower (58) control fingers, wherein the upper (56) and lower (58) control fingers each have first (see illustrative diagram of Figure 2 below) and second (see illustrative diagram of Figure 2 below) ends, and a curved portion (see illustrative diagram of Figure 2 below) therebetween having a width (see illustrative diagram of Figure 2 below), an interior edge (62), and an exterior edge (see illustrative diagram of Figure 2 below), wherein the first (see illustrative diagram of Figure 2 below) ends of the upper (56) and lower (58) control fingers are coupled to the control arm (see illustrative diagram of Figure 9 below) via first and second spring (126, Paragraph [0041]) hinges (114 and 120, Paragraph [0048]), and wherein the gap (see illustrative diagram of Figure 2 below) is configured to house an enlarged end (46) of the plunger (44), and wherein the control arm (see illustrative diagram of Figure 9 below) is coupled (Paragraph [0052]) to the lead screw (Paragraph [0029], Paragraph [0052]).

    PNG
    media_image2.png
    562
    718
    media_image2.png
    Greyscale

Illustrative diagram of Figure 1 of Morris (U.S. Publication 2003/0229311).

    PNG
    media_image3.png
    494
    836
    media_image3.png
    Greyscale

Illustrative diagram of Figure 2 of Morris (U.S. Publication 2003/0229311).

    PNG
    media_image4.png
    828
    813
    media_image4.png
    Greyscale

Illustrative diagram of Figure 9 of Morris (U.S. Publication 2003/0229311).

Regarding claim 2, Morris discloses the interior edges of the upper (56) and lower (58) control fingers forming a substantially elliptical (see illustrative diagram of Figure 5 below) space therebetween when the second ends (see above illustrative diagram of Figure 2) are in contact.

    PNG
    media_image5.png
    434
    482
    media_image5.png
    Greyscale

Illustrative diagram of Figure 5 of Morris (U.S. Publication 2003/0229311)
Regarding claim 3, Morris discloses at least a portion of each of the curved portions having a beveled surface (see illustrative diagram of Figure 2 above) such that the widths of the curved portions are smaller at the interior edges (62) than at the exterior edges (see illustrative diagram of Figure 2 above.
Regarding claim 4, Morris discloses the gap (see illustrative diagram of Figure 2 above) is located between the back panel (70) and an opposite side (see illustrative diagram of Figure 2 above) of each of the beveled (see illustrative diagram of Figure 2 above) surfaces of the upper (56) and lower (58) control fingers.
Regarding claim 10, Morris discloses the grabber mechanism (54) further comprising a force sensor (94).
Regarding claim 11, Morris discloses the grabber mechanism (54) further comprising a pressure plate (70), and wherein the pressure plate (70) is configured to contact (Paragraph [0030]) the force sensor (94)and an enlarged end (46) of a pusher (44) of a syringe (32).
Regarding claim 13, Morris discloses the force sensor (94) being capable of detecting (Abstract) an occlusion (Abstract) in a conduit (Abstract) connected (Paragraph [0030]) to a syringe (32) received in the syringe pump(30).
Regarding claim 14, Morris discloses the force sensor (94) being capable of detecting a presence (Paragraph [0036]) of a plunger (44) in the grabber mechanism (54).
Regarding claim 15, Morris discloses the pump further comprising an optical sensor (97).
Regarding claim 16, Morris discloses the optical sensor (97) being located behind the syringe (32).
Regarding claim 22, Morris discloses a syringe pump (Figure 1 element 30), for infusing medicament (Paragraph [0002]), and a syringe (32) comprising an elongate tubular member (36) having a first end (see illustrative diagram of Figure 1 above) and a second end (see illustrative diagram of Figure 1 above), a plunger (44) movable within a lumen (formed by element 36) of an elongate tubular member (36), the syringe pump (30) comprising a housing (see illustrative diagram of Figure 1 above) having a recess (34) configured to receive (Paragraph [0028]) at least a portion (receives 36) of the syringe (32), a drive mechanism (Paragraph [0046]) for moving the plunger (44) within the lumen (formed by 36), and a grabber mechanism (54), wherein the drive mechanism (Paragraph [0046]) comprises a motor (Paragraph [0046]) and a lead screw (Paragraph [0029] and Paragraph [0052]), wherein the grabber mechanism (54) is coupled to the lead screw (Paragraph [0029]), and wherein the grabber mechanism (54) engages an enlarged end (46) of the plunger (44); and moving (Paragraph [0010]) the plunger (44) within the lumen (formed by 36) of the elongate tubular member (36) in a direction (Paragraph [0010]) from the first end (see illustrative diagram of Figure 1 above) to the second end (see illustrative diagram of Figure 1 above).
Morris is silent to the loading of the syringe into the recess, the syringe lumen being filled with medicament, the movement being related to operating the motor to move the lead screw and the grabber mechanism, and the movement of the plunger causing the medicament to exit from the second end of the syringe.  However these processes are anticipated by the device of Morris in that they are inherent to the device and carried out during normal operation, because the device is used in the field of medical fluid infusion (see Background section of Morris). See MPEP § 2112.02.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Morris (U.S. Publication 2003/0229311) in view of Stultz et al. (U.S. Patent No. 10,589,022) henceforth referred to as Stultz. 
Regarding claim 5, Morris discloses the pump of claim 1 as rejected above, but does not disclose the motor being a stepper motor. Stultz, in the same field of endeavor of syringe pumps, teaches using a stepper motor (Col. 4 lines 27-43) for the purpose of controlling a number of motor steps so that each step corresponds with a predetermined distance of advancement or retraction (Col. 4 lines 27-43).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the motor as disclosed by Morris, to have been a stepper motor, as taught by Stultz, for the purpose of controlling a number of motor steps so that each step corresponds with a predetermined distance of advancement or retraction (Col. 4 lines 27-43).
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Morris (U.S. Publication 2003/0229311) in view of Cane’ et al. (U.S. Publication 2022/0072221) henceforth referred to as Cane’.
Regarding claim 6, Morris discloses the drive mechanism (Paragraph [0046] and element 65) comprising a tube (65) having a first end (see illustrative diagram of Figure 9) and a second end (see illustrative diagram of Figure 9). Morris does not disclose the tube being elliptical, having a lumen between the ends, or a female threaded element configured to receive the lead screw.
Cane’ teaches a drive mechanism with an elliptical (Paragraph [0058]) tube (29) with first and second ends, a lumen therebetween, and a female threaded element (55) configured to receive the lead screw (53) for the purpose of preventing rotation of the rod relative to the guide member (Paragraph [0056]) and engaging the lead screw to allow for actuation by the electric motor (Paragraph [0059]).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the tube as disclosed by Morris, to have the attributes of the tube taught by Cane’ for the purpose of preventing rotation of the rod relative to the guide member (Paragraph [0056]) and engaging the lead screw to allow for actuation by the electric motor (Paragraph [0059]).
Regarding claim 7, Morris in view of Cane’, disclose the elliptical (Paragraph [0058] of Cane’) tube (65 of Morris as modified above by Cane’) preventing rotation (Paragraph [0056] of Cane’) of the drive mechanism (Paragraph [0046] of Morris as modified above by Cane’).
Regarding claim 8, Morris in view of Cane’, disclose at least a portion of the lead screw (Paragraph [0046] as modified by 53 of Cane’) disposed within the lumen (49 of Cane’) of the elliptical (Paragraph [0058] of Cane’) tube (65 of Morris as modified with 49 and 55 of Cane’) and coupled (Paragraph [0059] of Cane’) to the female threaded element (55 of Cane’).
Regarding claim 9, Morris in view of Cane’, discloses the control arm comprising an elongate extension (see above illustrative diagram of Figure 2) and wherein the elliptical (Paragraph [0058] of Cane’) tube (65 of Morris as modified above by Cane’) is coupled to the elongate extension. Morris in view of Cane’ does not expressly disclose the extension being elliptical, however, the extension is fashioned in the shape of the tube (65 of Morris) allowing for coupling of the components. It therefore would have been prima facie obvious to one of ordinary skill in the art to have modified the extension to be elliptical when the modification of the tube to be elliptical as made above in claim 6 for the purpose of maintaining the two pieces coupled together.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Morris (U.S. Publication 2003/0229311) in view of Moberg et al. (U.S. Publication 2004/0133166) henceforth referred to as Moberg.
Morris discloses the pump of claim 10, but does not expressly disclose the force sensor being a flexible resistive force sensor. Moberg teaches, in the same field of medicament infusion pumps, the use of a force sensor that is a flexible resistive force sensor (706, Paragraph [0073], Tekscan Model No. A101) for the purpose of providing a planar force sensor (Paragraph [0073]) that can be positioned between flat rigid components to spread the force applied to the sensor across the entire surface area (Paragraph [0074]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the force sensor disclosed by Morris, to have been a flexible resistive force sensor, as taught by Moberg, for the purpose of providing a planar force sensor (Paragraph [0073]) that can be positioned between flat rigid components to spread the force applied to the sensor across the entire surface area (Paragraph [0074]).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Morris (U.S. Publication 2003/0229311) in view of Tanneberg et al. (U.S. Publication 2022/0241495) henceforth referred to as Tanneberg. Morris discloses the optical sensor detecting the presence of a syringe, but does not expressly disclose the detection being in the recess. Tanneberg teaches an optical sensor (111 or 113, Paragraph [0121]) that is placed within a recess (101) for the purpose of providing signals to pump control in order to determine the actual position of the slide of the syringe allowing for accurate control of the pump motor (Paragraph [0003]).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the optical sensor of Morris to have been included in the recess, as taught by Tanneberg, for the purpose of providing signals to pump control in order to determine the actual position of the slide of the syringe allowing for accurate control of the pump motor (Paragraph [0003]).
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Morris (U.S. Publication 2003/0229311) in view of Desch et al. (U.S. Patent No. 10,391,241) henceforth referred to as Desch.
Regarding claim 18, Morris does not expressly disclose the drive mechanism further comprising an encoder. Desch, in the same field of endeavor of syringe pumps, teaches a drive mechanism (1200) comprising an encoder (1202) for the purpose of allowing a processor (3500) to estimate the volume pumped based on the output of the encoder and signal an alarm or alert when the estimated volume differs by more than a specified amount from a desired volume (Col. 80 lines 45-57).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the drive mechanism of Morris to have included an encoder, as taught by Desch, for the purpose of allowing a processor (3500) to estimate the volume pumped based on the output of the encoder and signal an alarm or alert when the estimated volume differs by more than a specified amount from a desired volume (Col. 80 lines 45-57).
Regarding claim 19, Morris in view of Desch, disclose the encoder (1202) is configured to verify (Col. 85 lines 41-52) that the motor (1200) is turning the lead screw (850) at a set rate (Col. 85 lines 41-52).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wight et al. (U.S. Publication 2017/0281857) discloses a syringe pump.
Hasegawa (U.S. Publication 2011/0184383) discloses a syringe pump.
Butterfield et al. (U.S. Publication 2019/0351131) discloses a syringe pump.
Jiang et al. (U.S. Patent No. 10,888,656) discloses a syringe pump.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER DANIEL SMITH whose telephone number is (571)272-8564. The examiner can normally be reached Monday - Friday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-2775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER DANIEL SMITH/Examiner, Art Unit 3781                                                                                                                                                                                                        
/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        21 October 2022